Beck, J.
1. Where a husband, as agent, bargained for the sale of the property of his wife and she executed a deed thereto, a purchaser for value took a good title, although the money so obtained was used to pay the debts of the husband, provided the purchaser was not a creditor to be thus paid, and was not a party to any scheme or arrangement whereby the money paid for said property was to be used in any particular way. And the fact that the wife in signing the deed acted under the duress of the husband will not vitiate the contract, where it does not appear that the purchaser had any notice, or reason to apprehend, that the husband had coerced the wife into signing said deed. Hughie v. Hammett, 105 Ga. 368; Rood v. Wright, 124 Ga. 849.
2. “The mere fact that there are conflicts in the testimony does not render the direction of a verdict in favor of a party erroneous, when it appears that the conflicts are immaterial, and that, giving to the opposite party the benefit of the most favorable view of the evidence as a whole and of all legitimate inferences therefrom, the verdict against him is demanded.” Sanders Mfg. Co. v. Dollar Savings Bank, 110 Ga. 559.

Judgment affirmed.


All the Justices concur.

Herrington & Mitchell, for plaintiff,
cited: Ga. R. 85/200; 90/190; 100/503; 103/745; 83/441(2); Civil Code, § 5331.
Saffold & Larsen, for defendant,
cited: Ga. R. 85/200; 92/327; 103/745; 111/889; 122/670; 58/276; 105/370(3); 77/606.